Title: From Thomas Jefferson to Levi Lincoln, 1 June 1803
From: Jefferson, Thomas
To: Lincoln, Levi


            
              Th:J. to mr Lincoln.
              June 1 1803.
            
            On reading a paragraph in the N.Y. Evening post, I took up my pen to write a squib on it; but the subject ran away with me till I found I had written a treatise. it is one on which I have a great desire to reconcile the parties among the republicans, & the paragraph in the post seemed to offer an occasion of taking just ground, & introducing a public discussion of it, on which I have no doubt the opinion of all candid men would settle together with that of the executive. the interest I take in the question made me willing to hazard a few lines for the press, altho’ I have thro’ life scrupulously refrained from it; insomuch that this is but the second instance of my being willing to depart from my rule. I have written it under the character of a Massachusets citizen, with a view to it’s appearing in a paper there; the Chronicle I suppose is most read, but how to get it there, divested of the evidence of my handwriting? think of this if you please; correct the paper also to make it what it should be, & we will talk of it the first time we meet. friendly salutations, & religious silence about it.
            
              P.S. it probably requires considerable pruning to adopt it to the character and feelings of a Massachusets writer. of this you can judge best, and will be so good as to perform the operation with severity.
            
          